DETAILED ACTION

A response was received on 07 October 2021.  By this response, no claims have been amended, added, or canceled.  Claims 1-20 are currently pending in the present application.

Response to Amendment

The amendments to the claims do not clearly comply with the requirements of 37 CFR 1.121(c).  Claims 2 and 13 are presented with the status “previously presented” but include markings showing deletion of certain text.  However, it appears that such text marked as deleted was previously deleted from these claims and therefore no amendments are currently made.  Applicant is reminded that all amendments must fully comply with the provisions of 37 CFR 1.121.

Response to Arguments

Applicant's arguments filed 07 October 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-20 under 35 U.S.C. 103 as unpatentable over Sharifi Mehr, US Patent 10574698 (hereinafter “Mehr”), in view of Lin-Hendel, US Patent Application Publication 2002/0095607, and with particular reference to independent Claim 1, Applicant argues that the cited portions of Mehr do not describe 
Applicant further argues that there is no reference to an authentication directory in cited portions of Mehr (page 13 of the present response, citing Mehr, column 2, line 58-column 3, line 14).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the previous Office action asserted that Mehr provides a directory of authentication records more generally (see column 2, line 58-
Applicant further argues that Lin-Hendel, individually, does not disclose the authentication directory and that there is nothing that relates to “an actual decoy service” (pages 13-16 of the present response, citing Lin-Hendel, paragraphs 0012, 0025, and 0029).  However, the “booby-trap” directories and addresses in Lin-Hendel (see paragraphs 0012 and 0029, for example) are clearly decoys.  Applicant does not explain what constitutes an “actual decoy service” or how this is alleged to be different from the decoy services in Mehr or the decoy content in Lin-Hendel.
With reference to Claim 2, Applicant argues that the cited portions of Mehr do not disclose instantiating a service (pages 16-18 of the present response, citing Mehr, column 11, line 41-column 12, line 12).  However, even if the previously cited portions of Mehr do not explicitly disclose instantiating a service, the teachings of Mehr do disclose this concept (see Mehr, column 2, line 58-column 3, line 14, and column 6, lines 18-39, where the decoy service is instantiated).
With reference to Claim 6, Applicant argues that the cited portions of Mehr and Lin-Hendel do not disclose authenticating a request using decoy credentials or login 
With reference to Claim 8, Applicant argues that the cited portions of Mehr do not disclose instantiating decoy services (page 19 of the present response, citing Mehr, column 2, line 58-column 3, line 14); however, this argument was addressed above.  Applicant further argues that the cited portions do not disclose granting authorization to access a decoy service (page 19 of the present response).  However, at least Mehr does disclose granting authorization to access a decoy service (column 18, line 42-column 20, line 18, monitoring for the use of bait login credential information, noting especially column 20, lines 5-18 where a honeypot interface is displayed, giving the appearance of authorization being granted to the service). 
With reference to Claim 9, Applicant argues that the cited portions of Mehr do not disclose permitting access to a decoy service and monitoring and characterizing actions (pages 19-20 of the present response, citing Mehr, column 2, line 58-column 3, line 14).  However, the granting of authorization to access a decoy service was addressed above with respect to Claim 8, and the similar portions also disclose monitoring actions with the service (again see Mehr, column 18, line 42-column 20, line 18).

Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Specification

The objection to the disclosure for informalities is withdrawn in light of the amendments to the specification.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.
It is noted that Applicant has asserted that the informality in paragraph 0062 was not present in Applicant’s version and appeared to be an “artifact of optical character recognition”.  However, it is noted that the image file of the marked-up copy of the substitute specification filed on 10 June 2021 explicitly included the letter “f” marked with underlining indicating that it was to be added to the word “embodiment” in paragraph 0062, line 1, and the image file of the clean copy of that substitute specification clearly included the text “embodimefnt” as well, which suggests that this 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi Mehr, US Patent 10574698 (hereinafter “Mehr”), in view of Lin-Hendel, US Patent Application Publication 2002/0095607.
In reference to Claim 1, Mehr discloses a method that includes providing a network environment including a network and servers implementing services (Figure 1A); providing a name manager and analyzing name data for the services to determine a naming convention for a particular domain (see column 11, line 41-column 12, line 12); instantiating one or more decoy services and associating a decoy name according 
Lin-Hendel discloses a method that includes providing a network environment including a network and servers implementing services (see Figure 2); and providing an authentication directory implemented by a directory server including authentication records and modifying the authentication directory to include records referencing decoy names of decoy services and authentication data (see paragraphs 0012 and 0029, trap addresses; see also paragraph 0025, directory services).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehr with the insertion of records in a directory as taught by Lin-Hendel, in order to trap viruses and alert administrators (see Lin-Hendel, paragraph 0029).
In reference to Claim 2, Mehr and Lin-Hendel further disclose determining the domain specific naming convention, generating a name, instantiating a service, and associating the name and address with the service (see Mehr, column 11, line 41-column 12, line 12; see also column 2, line 58-column 3, line 14, and column 6, lines 18-39, decoy service).
In reference to Claim 3, Mehr and Lin-Hendel further disclose group managed service accounts (see Mehr, column 11, line 41-column 12, line 12).

In reference to Claims 8 and 9, Mehr and Lin-Hendel further disclose receiving a request to access services using authentication information and monitoring actions (Mehr, column 2, line 58-column 3, line 14; column 18, line 42-column 20, line 18).
In reference to Claim 10, Mehr and Lin-Hendel further disclose a number of decoy services (see Mehr, Figures 3 and 5; column 10, lines 43-67; column 24, line 57-column 25, line 38; and column 26, line 60-column 28, line 26, describing numerous decoy services; see also Lin-Hendel, paragraph 0029).

Claims 11-20 are directed to systems having functionality corresponding to the methods of Claims 1-10, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Zachary A. Davis/Primary Examiner, Art Unit 2492